DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7-9, 11, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Nortier et al. (Pub. No. US 2005/0171709) disclose a drinking water supply system (Figs. 1-8) comprising: a drinking water piping system (Figs. 1-3), a plurality of drinking water tapping points (12, 14, 16, and etc.) connected to the drinking water piping system (Fig. 1), a central control device (36), a plurality of decentralised control elements (20, 22, or 38a-38c) configured to influence (paragraphs 26-28) one or a plurality of properties of the water carried in the drinking water supply system at different points in the drinking water supply system (paragraphs 26-28), and a presence detector (paragraphs 28, 38) configured to determine a piece of information about the presence of a user, wherein the central control device (36) is configured to (paragraphs 30-32): actuate the control elements (20, 22, or 38a-38c) to influence the one or plurality of properties of the water carried in the drinking water supply system.
 Nortier et al. does not render obvious in combination with the rest of the claim limitations wherein the central control device is configured to: control the drinking water supply system, selectively according to a first predefined program or according to a second predefined program, select the first or second program as a function of the piece of information about the presence of the user, wherein the first program is a program for a normal mode and the second program is an absence program for an absence mode, and automatically switch from the normal mode to the absence mode if no user has been detected for a predefined time period by the presence detector or by further provided presence detectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753